Filed 5/10/22 P. v. Acosta CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E078010

 v.                                                                      (Super.Ct.No. BAF2000488)

 CARLOS ACOSTA,                                                          OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Timothy J. Hollenhorst,

Judge. Affirmed.

         Jill Kent, under appointment by the Court of Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Carlos Acosta appeals from a judgment after pleading

guilty to two counts and admitting two priors. For the reasons forth post, we affirm the

judgment.




                                                             1
                            STATEMENT OF THE CASE

       On June 24, 2020, an information charged defendant with attempted robbery under

Penal Code sections 664 and 211, a felony (count 1); driving or taking the vehicle of

another, to wit, a 1988 Lincoln Towncar, under Vehicle Code section 10851, subdivision

(a), a felony (count 2); receiving stolen property under Penal Code section 496d,

subdivision (a), a felony (count 3); and misdemeanor theft (count 4). The information

also alleged that that defendant was ineligible for probation under California Rules of

Court, rule 4.413. The information further alleged that defendant had two serious priors

under Penal Code sections 667, subdivisions (c), and (e)(2)(A), and 1170.12, subd.

(c)(2)(A).1

       On June 16, 2020, defendant requested to represent himself, and the court granted

defendant’s request. On June 30, 2020, defendant made an oral motion to dismiss his

case; the court denied his motion. Thereafter, on July 21, 2020, defendant filed a written

motion to set aside the information under Penal Code section 995. After a hearing on the

motion, the court denied defendant’s motion. Pursuant to a request from defendant on

October 9, 2020, that counsel be appointed, the trial court appointed defendant a public

defender.

       On September 16, 2021, defendant pled guilty to counts 1 and 2, and admitted the

two priors in exchange for a sentence of 10 years four months. Pursuant to the plea

agreement, the court sentenced defendant as follows: The middle term of two years,


       1The initial felony complaint was filed on May 5, 2020. That complaint charged
defendant with only two counts.

                                             2
doubled, for the attempted robbery (four years), one-third the middle term for the vehicle

offense (16 months), and five years for the serious felony. Moreover, the court imposed

restitution and revocation fines under Penal Code sections 1202.4, subdivision (b), and

1202.45, subdivision (c), with the latter suspended. The court then imposed and struck

all other fines and fees based on defendant’s inability to pay. Furthermore, the court

awarded credits of 505 actual days and 504 conduct days, for a total of 1,009 days.

       On November 2, 2021, defendant filed a timely notice of appeal stating that the

“appeal is based on the sentence or other matters occurring after the plea that do not

affect the validity of the plea.” Defendant did not request a certificate of probable cause.

                                STATEMENT OF FACTS

       In the plea form, defendant admitted: “I agree that I did the things that are stated

in the charges that I am admitting.”

                                        DISCUSSION

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues, and has requested this

court to undertake a review of the entire record. Pursuant to Anders, counsel identified

the following issue to assist the court in its search of the record for error:

       (1)    “Did prejudicial error result from the court’s order that good cause existed

to continue the preliminary hearing? (CT 26; Bullock v. Superior Court (2020) 51

Cal.App.5th 134; § 871.6.)”


                                               3
      We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

      Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the record for potential error. We are satisfied that defendant’s

attorney has fully complied with the responsibilities of counsel and no arguable issue

exists. (Id. at p. 126; Wende, supra, 25 Cal.3d at pp. 441-442.)

                                      DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                       MILLER
                                                                                           J.

We concur:

McKINSTER
                       Acting P. J.


FIELDS
                                 J.




                                            4